Citation Nr: 0719711	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-37 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than August 25, 
2004, for the award of the 30 percent disability evaluation 
for the service-connected lumbar degenerative disc disease 
(DDD) with a history of lumbosacral strain.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded the veteran an increased disability rating, 
from the previously assigned 20 percent to 30 percent, for 
his low back DDD, effective from August 25, 2004.  The 
veteran testified at a hearing at the RO in September 2005.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.


FINDING OF FACT

1.  The veteran's claim for an increased evaluation for DDD 
of the low back with history of lumbosacral strain was 
received on August 25, 2004, and he was awarded an increase 
from 20 percent to 30 percent, effective from the date of 
that claim.

2.  Based upon the record, it was not factually ascertainable 
during the one-year period prior to the above date of receipt 
of his claim for an increased rating that a 30 percent 
evaluation was warranted.


CONCLUSION OF LAW

Under governing law, the effective date of the award of the 
30 percent disability evaluation for the service-connected 
DDD with history of lumbosacral strain is August 25, 2004.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
(2007); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2), 4.1, 4.2, 
4.7, Diagnostic Codes (DCs) 5253 to 5254, 5293 (2002 & 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).


In September 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The September 2004 letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the September 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2005 SOC provided him with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision, since he was informed of the provisions of 
Dingess in March 2006.

II.  Applicable laws and regulations

Pursuant to 38 C.F.R. § 3.400(o)(2), the effective date of an 
increase in compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise the effective date will be the date of 
receipt of the claim.  The Court of Appeals for Veterans 
Claims has held that the Board must review all communications 
that could be interpreted as a claim for an increased rating, 
as well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses disability of the 
spine, including intervertebral disc syndrome, Diagnostic 
Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235-5243).  These changes became 
effective on September 26, 2003. 

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  

In addition, the rating provisions contain these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment. 

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.....100%  
 Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%  

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

III.  Factual background and analysis

The veteran contends that he had been followed by VA for the 
treatment of his service-connected low back disability for 
several years, and that these symptoms have not changed over 
the years.  Therefore, based upon that contention, i.e., that 
the symptoms have not changed, he believes that the 30 
percent disability evaluation should be made effective from 
the date of his 1999 or 2000 claim.  

In January 1995, the RO issued a rating action which 
confirmed and continued a previously assigned noncompensable 
evaluation assigned to the veteran's service-connected 
lumbosacral strain.  This issue was remanded by the Board in 
June 1997 and August 1998 for evidentiary development.  In 
June 1999, the RO issued a rating action which continued the 
noncompensable evaluation assigned to the low back disorder 
from July 23, 1987, but which increased the evaluation to 10 
percent from August 8, 1994, and to 20 percent from January 
13, 1998. 

In July 1999, the veteran submitted a statement in which he 
referred to the June 1999 rating action and stated that he 
"will take your action as stands."  In September 1999, he 
submitted another statement in which he indicated a desire to 
appeal, to include the issue of an increased evaluation for 
his low back.  However, the RO sent him correspondence in 
January 2000 which informed him that, based upon his July 
1999 statement, the appeal of the January 1995 rating action 
had been closed.  Therefore, the September 1999 statement was 
accepted as a claim for an increased evaluation, and the 
veteran made no objection as to that determination.  The 
Board agrees that the appeal of the January 1995 rating 
action had been closed pursuant to the veteran's July 1999 
statement.

In April 2000, the RO issued a rating action that confirmed 
and continued the 20 percent disability evaluation assigned 
to the veteran's low back disorder.  In May 2000, the veteran 
submitted a VA Form 9 on which he expressed his disagreement 
with the evaluation assigned.  In an April 2001 Board remand, 
it was found that the May 2000 VA Form 9 should have been 
accepted as a notice of disagreement (NOD) with the April 
2000 rating action and instructed the RO to issue a Statement 
of the Case concerning this issue to the veteran.  An SOC was 
then sent to the veteran on September 16, 2002.  He was 
informed that he had one year from the date of mailing of the 
notification of the determination being appealed, or 60 days 
from the date of mailing the SOC, whichever period ended 
later, in which to perfect his appeal by the submission of a 
substantive appeal.  See 38 C.F.R. § 20.302(b)(1).  
Therefore, since the one year from the date of mailing of 
notification of the determination being appealed had already 
passed, the veteran had 60 days from the date of mailing of 
the Statement of the Case, i.e., November 16, 2002, in which 
to submit his substantive appeal.  He failed to submit such a 
substantive appeal by that date; therefore, the April 2000 
rating action became final.

In August 2002, the veteran's claim for an evaluation in 
excess of 20 percent was again denied by the RO.  On August 
15, 2003, his NOD was received, and, on March 26, 2004, he 
was mailed an SOC.  His substantive appeal was received on 
June 23, 2004, more than 60 days after the date of mailing of 
the statement of the case.  See 38 C.F.R. § 20.302(b)(1).  As 
a consequence, the August 2002 rating action also became 
final.

On August 25, 2004, the veteran again submitted a claim for 
an increased evaluation for his low back disorder.  Based on 
this claim, the RO reviewed the evidence of record and issued 
a rating action in March 2005 which assigned a 30 percent 
disability evaluation, effective August 25, 2004.  Because 
the April 2000 and August 2002 rating actions had become 
final, the veteran had to submit another claim for an 
increase, which was received on August 25, 2004.  There was 
no open claim filed prior to that date which the Board must 
consider.  As a consequence, the only question remaining in 
this case is whether the evidence developed during the one 
year period prior to the date of the August 25, 2004, claim 
established entitlement to an evaluation in excess of 20 
percent in effect at that time.  

The relevant evidence includes a February 2004 VA 
examination.  The veteran complained of pain in the low back 
that radiated to the left lower extremity; he also complained 
of numbness and weakness during flare-ups.  During his flare-
ups he said that his pain would be a 7-8 out of 10 (with 10 
being the worst).  He noted that he would have these flare-
ups three to four times a month.  Medication and bed rest 
would alleviate the symptoms.  While he walked slowly into 
the examination room, he did not use any assistive device, 
and did not limp.  The examiner noted that he would lose 10 
to 15 percent of his functional abilities during flare-ups.  
Forward flexion was to 70 degrees; extension was to 15 
degrees with pain; bilateral lateral flexion was to 30 
degrees with pain; and rotation was to 45 degrees on the left 
and to 40 degrees on the right, with pain.  There was no 
weakness and no muscle spasm, but there was tenderness to 
palpation over the paraspinal muscles.  His spine was in the 
midline with no kyphosis and no scoliosis.  The sensory and 
motor examinations were within normal limits, as were the 
deep tendon reflexes.  An MRI showed disc dehydration with 
DDD at L4-5; mild to moderate canal stenosis at L3-4, with 
moderate stenosis at L4-5; and moderate subarticular disc 
narrowing at L4-5 bilaterally.  The diagnosis was L4-5 DDD.

VA outpatient treatment records show that on August 14, 2003, 
the veteran reported continued complaints of back pain.  He 
said that this pain would radiate down into the hips.  The 
pain was moderate in degree and he complained of stiffness 
and fatigue.  He noted that this discomfort would be worse 
with prolonged standing and weight bearing.  On August 24, 
2004, he again noted back pain, which he described as 
"shooting" in nature.

After a careful review of the evidence of record, the Board 
finds that the evidence developed between August 25, 2003, 
and August 25, 2004, the time period in question, does not 
support a finding that an evaluation in excess of 20 percent 
was warranted.  The evidence developed during this time 
period does not demonstrate that the veteran's service-
connected DDD had resulted in incapacitating episodes 
(defined as bed rest prescribed by a physician) having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  While the veteran had complained 
of numbness and weakness of the lower extremities, the 
objective evidence had demonstrated normal sensory and motor 
examinations, as well as deep tendon reflexes that were 
within normal limits.  The objective evidence also did not 
demonstrate forward flexion of the cervical spine of 15 
degrees or less or favorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. To the contrary, forward flexion of the 
lumbar spine during the applicable time period was to 70 
degrees.  Ankylosis was clearly not present.  As a 
consequence, the evidence does not indicate that disability 
commensurate with an evaluation in excess of 20 percent from 
August 25, 2003, to August 25, 2004, had been shown.  
Therefore, the veteran's claim for an effective date earlier 
than August 25, 2004, for the award of the 30 percent 
disability evaluation for the veteran's service-connected low 
back DDD with a history of lumbosacral strain cannot be 
awarded.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 25, 2004, for the award of his 30 percent 
disability evaluation for the service-connected lumbar DDD 
with a history of lumbosacral strain.


ORDER

Entitlement to an effective date earlier than August 25, 
2004, for the award of the 30 percent disability evaluation 
for the service-connected lumbar degenerative disc disease 
with a history of lumbosacral strain is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


